

Form of Stock Option Agreement
 
This Stock Option Agreement dated as of _______ __, 20__ is by and between
Profile Technologies, Inc. a Delaware corporation (the "Company") and
_____________ ("Grantee"). Pursuant to the Company’s 2008 Stock Option Ownership
Plan (the "Plan"), and in consideration of the mutual promises and undertakings
contained herein, the Company’s Board of Directors has determined that it is in
the best interest of the Company to issue certain stock options to Grantee.
Therefore, in consideration of mutual promises and undertakings contained
herein, the parties agree as follows:
 
1. Identifying Provisions. As used herein, the following terms shall have the
following respective meanings:
 
Grantee:
 
(1) Number of shares optioned:
 
(2) Option Grant Price per share:
 
(3) Option Exercise Price per share:  $
 
(4) This is a non-qualified Stock Option as defined in the Plan.
 
(5) Expiration date:
 
(6) Vesting:
 
2. Exercise Period and Expiration. The options shall become exercisable on the
date hereof or on the date such options vest, as the case may be, and shall
continue until the Expiration Date.
 
3. Termination Provisions. The right to exercise this Option shall not be
subject to the terms and conditions of Sections 8(j)-(m) of the 2008 Plan and
shall not be subject to any accelerated termination upon death or termination of
employment.
 
4. Requirements of Law. By accepting this Option, the Grantee represents and
agrees for himself and his transferees by will or the laws of descent and
distribution that, unless a registration statement under the Securities Act of
1933 is in effect or other exemption from registration is available to the
Company as to shares purchased upon any exercise of this Option, (a) any and all
shares so purchased shall be acquired for his personal account and not with a
view to or for sale in connection with an distribution, and (b) each notice of
the exercise of any writing, signed by the person entitled to exercise the same,
that the shares are being so acquired in good faith for his or her personal
account and not with a view to or for sale in connection with any distribution.
In addition, this Option may not be exercised in whole or in part and no
certificate or certificates for shares of stock purchased upon exercise of this
Option shall be issued if to do so would cause the Company to be in violation or
incur any liability under any federal state or other securities law or any other
requirement of law or of any regulatory body having jurisdiction over the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Notices. Any notices to be given to the Company shall he addressed to the
Company in care of its Secretary at its principal office, and any notice to be
given to the Grantee shall be addressed to the Grantee at the address set forth
beneath the Grantee's signature hereto or at such other address as the Grantee
may hereafter designate in writing to the Company. Any such notice shall be
deemed duly given when enclosed in a properly sealed envelope addressed to
aforesaid, registered or certified, and deposited postage and registry or
certification fees prepaid, in a post office or branch post office regularly
maintained by the United States Postal Service.
 
6. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and same instrument.
 
7. Rules of Construction. This Agreement has been executed and delivered by the
Company and shall be construed and enforced in accordance with the laws of the
State of Delaware, other than any choice of law rules calling for the
application of laws of another jurisdiction.
 
IN WITNESS WHEREOF, the Company has granted this Option on the date of grant
specified above.
 

 
Profile Technologies, Inc.
         
 
By:  
        Name:      
Title:
         

 
 
IN WITNESS WHEREOF, the above named Grantee accepts this Option Agreement.
 
Accepted and Agreed to
this __ day of ________, 20__.
 

       
 
By:  
       
Name:
     
Address:
         

 
 
 

--------------------------------------------------------------------------------

 

Notice of Exercise
 
TO: PROFILE TECHNOLOGIES, INC.
 
1. The undersigned hereby elects to purchase ____________ Option Shares of
Profile Technologies, Inc. Pursuant to the terms of the attached Option, and
tenders herewith payment of the purchase price in full together with all
applicable transfer taxes, if any.
 
2. Please issue a certificate representing said shares of Option Shares in the
name specified below:
 
 

     
Name
 
Name
           
Street Address
 
Street Address
           
State, City and Zip Code
 
State, City and Zip Code



 
HOLDER:


 

 
Signature of Holder of Option
   
Name of Holder of Option (print)
   
Date

 
 
 

--------------------------------------------------------------------------------

 